*625
1. increased interest enforced,

Johnson, P. J.
The court erred in computing interest on the amount due upon the note at seven per cent, from Junel, 1891. The interest should have been *625allowed at twelve per cent, from June 1, as n0f;e provided for interest at twelve per cent, from date if not paid within ten days after maturity. All interest due on the note having been paid up to June 1, 1891, interest at twelve per cent, per annum should have been allowed from the date to which the interest had been paid.

2. Statute denied retroactive

The question as to whether chapter 109 of the Laws of 1893, relating to the sale and redemption of real estate, was intended by the Legislature to operate retroactively so as to apply to mortgage contracts existing at and before its passage, was decided in the negative by the Supreme Court of this State in Watkins v. Glenn ( 55 Kan. 417 ). The note and mortgage were executed on the first day of July, 1885, and the redemption law of 1893 was not applicable to this case.
It is therefore ordered that this case be remanded to the District Court of Harper County, with direction that the judgment be so modified as to compute interest on two thousand dollars at the rate of twelve per cent, per annum from the first day of June, 1891, to the rendition of the judgment, and that said judgment draw twelve per cent, per annum from the date of its rendition, and that the clause in the decree of foreclosure of the mortgage giving the defendants eighteen months to redeem the mortgaged premises after sale, be stricken out, and that the defendants pay the costs in this court.